Formal sitting - Italy
Mr Napolitano, it is with the greatest pleasure that we welcome you to the European Parliament as the President of the Italian Republic. You are, of course, very familiar with this House, as you have been an active and respected Member yourself. I take this opportunity to offer a warm welcome to your wife, Mrs Napolitano,
(Applause)
who is with you today on this visit to the European Parliament and is watching from the gallery. You led this Parliament's Committee on Constitutional Affairs wisely and effectively, displaying staunchly pro-European beliefs that you have kept intact in your current position as the Italian Head of State.
I am also delighted to greet everyone who is watching this event live on television in Italy, as well as the students and staff in many Italian universities who are linked up to Parliament via satellite as part of the project titled 'Towards the European Constitution'.
Mr President, let me, today, welcome you, Giorgio Napolitano, the dedicated European, most warmly to the House of which you were formerly a Member.
(Applause)
Fifty years on from the signing of the Treaties of Rome, you, both in your person and by virtue of your office as Italy's supreme representative, demonstrate the central part that your country has played in the process of European integration. You embody Italy's European tradition, which goes back to Alcide de Gasperi.
'From Rome to Rome' is the phrase often used to sum up the fiftieth anniversary of the Treaties of Rome, but it is not only Rome that is at the heart of European history, but other Italian cities as well. The Messina Conference in 1955 was aimed at leading Europe - then only recently united - out of the crisis resulting from the rejection of the Defence Community. The European Economic Community was founded less than two years later.
Mr Napolitano, Italy has always been one of the main pillars of the process of European integration. We are confident that your commitment and that of your country will help to move this process swiftly forwards once again. Therefore, President, please take the floor to address the House.
(Applause)
President of the Italian Republic. - (IT) Mr President, I am sincerely grateful for your kind words of friendship towards me and towards Italy. They reflect the feelings and the efforts that we shared during the period when we worked most closely together. Above all, we collaborated in our respective roles in producing the Constitutional Treaty, for which you now reiterate your staunch support. Allow me, then, to offer you my sincere compliments in return, and my very best wishes at the start of your important mandate.
Mr Poettering, Vice-President of the Commission, President-in-Office of the Council, ladies and gentlemen, on coming back to this Chamber I have the same feeling of belonging that inspired me throughout the years that I spent in the European Parliament: belonging to Parliament as an institution and belonging to Europe. I had been a member of my own country's national parliament for decades, but I at once felt at ease in taking up my duties as an elected Member of this House when I was called upon to join it. I felt no awkwardness, because the European Parliament, at least since 1979, has had the same dignity, authority and democratic legitimacy as any other freely elected parliament. I felt no contradiction, either, because I have always believed that there should be no misunderstanding or antagonism between national parliaments and the European Parliament, but just mutual respect and fruitful cooperation.
Most of all, I have always been convinced that one can represent the views and interests of one's own country just as well in the European Parliament as in one's national parliament: here, in the Chambers of Strasbourg and Brussels, one takes a broader view of problems and choices that have to be understood in a European dimension, yet also in the interest of our national communities. What unites us all is precisely the sense of belonging to Europe, seen as a common heritage of values and ideas, traditions and hopes, and as the prototype of a new political and institutional entity capable of rising to the challenges of the times in which we are living and of the foreseeable future.
That explains the special kind of experience that one gains in the European Parliament. The political representatives acting here are not bound by restricted, divergent national outlooks and, even though they may well differ on certain issues, including important ones, and on votes that are certainly significant, they largely agree in their view of the basic objectives that must be pursued in order to further the integration of a united Europe.
When - as has happened so many times over the course of the decades - there has been a choice between pushing forward to broaden and strengthen European unity and just marking time or even pulling back, the European Parliament has always played a dynamic role: it has sent out a clear message, backed by a huge majority, to push ahead with developing the Community and broadening its horizons and ambitions.
Indeed, with the first elections to the European Parliament by universal suffrage in 1979 - an important event - it had seemed that consolidating the parliamentarian and constitutional nature of the European Union would inevitably follow, in order to strengthen the democratic bases of the integration process, to guarantee the citizens their rights and the chance to participate. The European Parliament moved in that direction when, on 14 February 1984 - exactly 23 years ago today - it approved the draft Treaty establishing the European Union. The draft, which had been drawn up and debated at the instigation of Altiero Spinelli, unfortunately never became a Treaty and, despite the long and far from fruitless journey that followed, often inspired by the proposals of Spinelli's draft, a number of issues remained unresolved and were to surface again.
When, on signing the disappointing Treaty of Nice, the governments agreed on the need to address the major themes for the future of Europe and to launch a genuine constitutional process, Parliament committed itself wholeheartedly to making its contribution by helping to seek adequate solutions to the questions raised in the Laeken Declaration of December 2001.
Parliament can indeed feel proud of the dynamic role that it played more than ever at that time, especially in the Brussels Convention - in its working groups, its plenary sessions and its Praesidium.
Ladies and gentlemen, 2001, 2002 and 2003 did not see a pause; rather, it was a time of serious, genuine and profound reflection. The material that was then put forward to the Intergovernmental Conference for final decision was a text packed with analysis that had been considered and discussed at length. The outcome was undoubtedly a compromise, but not a poor one: a middle ground was found between diverse viewpoints; each side, including Parliament, had to sacrifice its demands and proposals to some extent in order to arrive at an agreement that could actually advance the cause of European unity and integration.
Well, ladies and gentlemen, can we perhaps now blithely say that that Treaty - it is no accident that it is called 'Constitutional' - is dead? Is that extraordinary, prolonged political and cultural effort destined to end up in oblivion? Are the signatures of 27 Heads of State or Government at the foot of that text now worthless? Of course, we are all too aware of the traumatic effects of the votes against ratifying the Constitutional Treaty in the referendums held in two of the six founding countries of the European Community. We are equally well aware of the issues raised by the spread, in other countries as well, of doubts and scepticism about the path that Europe should take and about the European Union's current situation and future prospects.
In reality, we are paying the price for having made little effort to involve the citizens in the major decisions about European integration and unification, or to inform public opinion in every country about the extraordinary results and progress that we have achieved in 50 years and the new, ever more pressing needs to strengthen the EU in terms of its cohesion and its ability to act. All of that, however, must not lead people to underestimate the reasons for the Constitutional Treaty signed in Rome in October 2004, or the solutions that it contains. These are practical, albeit partial, responses - which we need to ensure are better understood and appreciated - to the citizens' own demands, including their demand for more transparency and democracy in the Union.
While the Constitutional Treaty represented a happy middle ground overall, it must be remembered that a good compromise means accepting certain ideas and giving up others. People should not forget that when they say they are going to rework the 2004 text: nobody should think of shifting the balance of the established compromise to the benefit of his or her own views. Starting new negotiations may be like opening Pandora's box, with the risk of having to start again from scratch and begin a debate when nobody knows what the outcome will be or how long it will take.
Eighteen of the 27 Member States, representing 275 million European citizens, have ratified the Treaty: they deserve our respect for having upheld the commitment signed in Rome. It is quite clear, mind you, that the majorities that voted against it in the French and Dutch referendums must also be treated with respect, and that every effort must therefore be made to clarify the concerns that led to those rejections. The time has come, however, for Europe to find a way out of the impasse. No one can seriously claim that, after its huge enlargement, the EU does not need to redefine the overall framework of its values and objectives or to reform its institutional structure. Working on a draft Constitution for Europe was not a formalistic exercise, nor was it a whim or a luxury: rather, it was a response to a profound need in Europe at this moment in its history.
Nor can the Europe of projects or results be put forward today as an alternative vision and strategy. Admittedly, Europe has certainly not stood still for the last two years. It gave the most telling proof of what it can achieve on the international stage when it succeeded in speaking with a single voice on the war in Lebanon, thus launching a dynamic new mission for peace in that region and throughout the Middle East. Alongside this renewed political initiative, some further items to write down on the credit side of the balance sheet for this period are the drawing-up of some important directives and the agreement on an albeit limited increase in the meagre financial perspective for 2007-2013. This was achieved with substantial input from the European Parliament through the powers it gained under the codecision procedure.
Nonetheless, ladies and gentlemen, the EU cannot go very far down the path of results with its current institutional framework. It is certainly important to sketch out and propose new Community policies, as the Commission did recently on the environment and energy issues, which have now become major, critical problems because of climate change and the tensions over oil and gas supplies. We know from long experience, however, that Commission documents, communications and even legislative proposals may produce scant results or only very slow progress. That is shown, for example, by the long, hard road towards a European immigration policy, which has already taken many years. We also remember how the introduction of the single currency was not followed up with the economic governance that would have been necessary, not least to ensure that the objectives of that great project, the Lisbon Strategy, were effectively met.
What, then, are the decisive factors in making projects thrive and in making a Europe of results really grow? The strength of the institutions and of their political commitment is decisive. It is decisive that the Union should have institutions that are stronger than the resistance put up by those Member States that are still closed in on themselves, defending anachronistic prerogatives and vain national pretensions. The Constitutional Treaty cleared away any fear or suspicion of a swing towards a centralised superstate by more clearly enshrining the distribution of powers and guaranteeing respect for the principle of subsidiarity. It could be claimed instead that it did not go far enough in adapting its operating rules and decision-making procedures to the challenge posed by the enlarged EU or in introducing the new Community policies that are needed.
The most decisive steps forward in the Constitutional Treaty were towards a common foreign and security policy, an effective European area of freedom, security and justice, structured cooperation in the defence field, and enhanced cooperation in other fields. If, however, talks were started all over again and some party began to question those innovations, starting with the appointment of a European foreign affairs minister and a European department for external action, you can be sure that somebody else would demand instead that the 2004 Treaty be supplemented or expanded with bolder and more consistent new measures to push the integration process along. For example, the proposal to extend the scope of majority decision-making within the Council might understandably be tabled again, not least because getting rid of the unanimity rule and the veto does not prevent but rather encourages people to seek broad understandings and to reach acceptable agreements quickly. Similarly, another point that would be put forward again if talks were restarted would be to get rid of the need for unanimity regarding future reviews of the Treaties and their entry into force.
All parties therefore need to have a good sense of realism: realism together with a determination to keep in check the tendency - which has resurfaced again - to weaken and water down the choice that was made more than 50 years ago now. What was chosen then was the prospect of a Europe that was able to integrate, a single yet plural entity enriched by its diversity, aware of its common heritage of civilisation, and strong through combining cooperation among national governments with a new supranational dimension. We are about to celebrate the 50th anniversary of the Treaties of Rome, and it is important to use the occasion to reaffirm that prospect and that choice, while clearly setting out our new rationales and our new ambitions.
The Community idea was born in Paris back in 1950, however, when the very distant goal of a European Federation or a United States of Europe was first sketched out. Today, we confidently expect Paris to make a reliable contribution to overcoming the crisis that began with the failure to ratify the Treaty in 2004. Our partner, France, has such a keen sense of its role in Europe and the world that it will not fail to provide us with its now decisive input.
Mr President, ladies and gentlemen, I have drawn your attention to a few of the essential points forming the backdrop to the decisions that have to be made in the near future, without going into detail about the manifold legal, technical and political ideas that have recently been advanced in the search for a way out of the institutional impasse. Italy has every confidence in the German Presidency's commitment, both to the principles and values that the Chancellor, Mrs Merkel, referred to in her speech in this Chamber, and to reaffirming Europe's objective of adopting the Constitutional Treaty.
Whatever form the roadmap that is now being mentioned may take, it is important to agree that the citizens need to see the Constitutional Treaty already in force, together with its message and programme, before the elections are held in 2009.
On that basis, my own message and programme is to appeal to the sense of responsibility and the political commitment of all those in positions of leadership in our countries. No one can deny the extent of the new threats, challenges and opportunities facing us. Europe will only be able to influence international relations and global development, recover its drive and dynamism, and count for something in the world if it strengthens its own cohesion and unity, by swiftly equipping itself - as a Union - with the institutions and resources that it needs.
The alternative - as we must realise - is a dramatic decline in the role of all our countries, indeed, in the historical role of our continent. Allow me to repeat the words with which Jean Monnet ended his memoirs in 1976: 'We cannot stop when all around us the whole world is on the move.' Thirty years later, those words are even more true: they buzz in our ears like an insect from which we can no longer escape. The leaders of all our countries must therefore show that they are equal to this awareness and this responsibility, and they must be able to release a new European political will. The European Parliament must shout louder than ever in calling for consistency and courage, as in the past.
Italy will play its part, Mr President; it will make its contribution as it has done ever since the integration process began. This contribution is symbolised by the figures of a far-sighted statesman, Alcide De Gasperi, and of a passionate prophet and fighter for the European idea, Altiero Spinelli, the centenary of whose birth we are celebrating this year. In referring to their example and in reaffirming Italy's European commitment, I know I can speak for my country as represented by all of its political groups together and by its citizens' heartfelt beliefs. At the same time, I have tried to address you, ladies and gentlemen, on a more personal note, as dictated by my strong feelings. Sitting on these benches and working in this Parliament taught me more and more clearly that one can only serve the cause of our peoples, our nations and our joint future by working for a united Europe.
President Napolitano, thank you very much for such an important speech. We have every confidence in Italy.
Mr President, we thank you most warmly for the great speech you have just delivered. You stand in the tradition of the great Italian figures who contended for the unity of our continent, something that you do not only when addressing parliaments, but also when you go out and talk to young people, as you did at the University of Tübingen in Germany a few days ago. For this great dedication you have our heartfelt thanks, and we wish you strength and health for the future, so that we may continue to work together with the same dedication for the unity of our continent.
We thank the President of the Italian Republic. Thank you, Giorgio Napolitano.
(Applause)